Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 1 of 19 PAGEID #: 10852




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

  DAKOTA GIRLS, LLC, et al.,

                Plaintiffs,               :
                                                Case No. 2:20-cv-2035
                                                Judge Sarah D. Morrison
  v.
                                                Magistrate Judge Kimberly A.
                                                Jolson
  PHILADELPHIA INDEMNITY
  INSURANCE CO.,                          :

                Defendant.

                               OPINION AND ORDER

        This case was filed by owner-operators of private preschools against their

 insurer over a dispute regarding insurance coverage for losses stemming from the

 COVID-19 global pandemic. As a result of the pandemic, Plaintiffs’ operations were

 shut down and/or suspended following orders, issued by the State of Ohio, aimed at

 limiting the spread of the virus. One or more of those orders interrupted Plaintiffs’

 businesses and prohibited access to and operation of their business premises. The

 Second Amended Complaint (“SAC”) alleges that Defendant Philadelphia Indemnity

 Insurance Co. (“PIIC”) improperly denied coverage for lost business income, extra

 expense, and interruption by civil authority caused by those orders. (SAC, ECF No.

 22.)

        Currently pending before the Court are three motions. First, is PIIC’s Motion

 to Dismiss the SAC. (Mot. to Dismiss, ECF No. 24.) Plaintiffs responded to that

 Motion (Resp. in Opp’n, ECF No. 32) and PIIC filed a reply (Reply, ECF No. 36). An
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 2 of 19 PAGEID #: 10853




 amicus curiae brief was filed by United Policyholders on the issues raised in the

 Motion to Dismiss. (ECF No. 30-1.) Second is PIIC’s Motion to Sever. (ECF No. 25.)

 Plaintiffs also oppose this Motion (ECF No. 27) and PIIC filed a reply (ECF No. 28).

 The third motion is the Motion of American Property Casualty Insurance

 Association (“APCIA”) and National Association of Mutual Insurance Companies

 (“NAMIC”) for Leave to File Amicus Curiae Brief. (ECF No. 67.) Plaintiffs oppose

 this motion (ECF No. 69) and the proposed amici replied. (ECF No. 70.)

        All three motions are ripe for consideration. For the reasons that follow,

 PIIC’s Motion to Dismiss is GRANTED. PIIC’s Motion to Sever is, accordingly,

 DENIED AS MOOT. Finally, APCIA and NAMIC’s Motion for Leave to File

 Amicus Curiae Brief is DENIED.

 I.     BACKGROUND

        The following summary is drawn from the factual allegations in the SAC. On

 a Motion to Dismiss, all such factual allegations are taken as true.

        A.      The Policies

        Plaintiffs own and operate private preschools in Ohio. (SAC, ¶ 1.) Each

 Plaintiff purchased commercial insurance policies1 from PIIC (“the Policies”), which

 Policies were in place during the relevant time periods. (Id., ¶¶ 1, 6–7.)




        1 The Court may properly consider the Policies without converting the instant motion to one
 for summary judgment. See Com. Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 336 (6th
 Cir. 2007) (citation omitted) (a court may consider matters outside the complaint when ruling on a
 motion to dismiss “when the document outside the complaint is referred to or attached to the
 pleadings and is integral to plaintiff’s claims”).


                                                  2
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 3 of 19 PAGEID #: 10854




        The Policies are “all-risk policies” that “covered all risks of loss except for

 risks that are expressly and specifically excluded.” (Id., ¶ 8.) The Policy provisions

 relevant to this action are as follows:

        •       Building and Personal Property Coverage. Covers “direct physical
                loss of or damage to Covered Property at the premises described
                in the Declarations caused by or resulting from any Covered
                Cause of Loss.” 2 (Id., ¶ 10.)

        •       Business Income Coverage. Covers actual lost Business Income
                sustained due to the necessary “‘suspension’ of [their] ‘operations’
                during the ‘period of restoration’ caused by direct physical loss of
                or damage to” the property described in the Policies. (Id., ¶ 15.)

        •       Civil Authority Coverage. Triggered by damage to property other
                than property at the premises described in the Policies, covers
                “actual loss of Business Income [Plaintiffs] sustain and necessary
                Extra Expense caused by action of civil authority that prohibits
                access to the described premises, provided that both of the
                following apply: (1) Access to the area immediately surrounding
                the damaged property is prohibited by civil authority as a result
                of the damage, and the described premises are within that area
                but are not more than one mile from the damaged property; and
                (2) The action of civil authority is taken in response to dangerous
                physical conditions resulting from the damage or continuation of
                the Covered Cause of Loss that caused the damage, or the action
                is taken to enable a civil authority to have unimpeded access to
                the damaged property.” (Id., ¶ 21.)

        •       Communicable Disease Coverage. Covers “actual loss of ‘business
                income’ you sustain and necessary ‘extra expense’ you incur
                during a ‘period of restoration’ as a result of having your entire
                ‘operations’ temporarily shut down or suspended. The shutdown
                or ‘suspension’ must be ordered by a local, state or federal Board
                of Health having jurisdiction over your ‘operations.’ Such
                shutdown must be due directly to an outbreak of a ‘communicable
                disease’ or a ‘water-borne pathogen’ that causes an actual illness
                at the insured premises described in the Declarations. An actual
                business shutdown must occur.” (Id., ¶ 25.)


        2 Any terms defined in the Policies (such as capitalized terms or terms set off by quotation
 marks) will take on the definitions given in the Policy. The Court will only recite the definitions
 herein to the extent necessary.

                                                   3
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 4 of 19 PAGEID #: 10855




        The Building and Personal Property Coverage and the Business Income

 Coverage both generally provide that, when an insured experiences a “direct

 physical loss of or damage” to covered property, the loss is covered. (ECF No. 24-1, 3

 PAGEID # 5477, 5493.) Likewise, the Civil Authority Coverage kicks in when a civil

 authority bars access to covered property in response to “direct physical loss or

 damage to other property.” (ECF No. 24-20, 7.) The Policies do not define the term

 “direct physical loss of or damage to,” nor do they explain the distinction between

 “physical loss” and “damage.” (SAC, ¶ 11.) Plaintiffs also have Communicable

 Disease Coverage. (SAC, ¶ 24. See also ECF No. 24-21.) That coverage does not

 require physical loss or damage, but will cover losses incurred during a Period of

 Restoration when a local, state, or federal Board of Health shuts down or

 suspends operations due to an outbreak of a communicable disease that causes

 an actual illness at the insured premises. (ECF 24-21.)

         Plaintiffs assert that their losses caused by the COVID-19 pandemic are

 covered losses under the Policies. To that end, Plaintiffs allege that they have each

 submitted or attempted to submit a claim with PIIC, but PIIC has either refused to

 pay the claims or failed to adequately investigate the claims. (SAC, ¶¶ 36, 60-64.)

         B.      COVID-19 shutdown of Plaintiffs’ operations

         As a result of the COVID-19 pandemic, Plaintiffs’ operations were shut down

 as of 11:59 p.m. on March 25, 2020. (Id., ¶¶ 28, 34, 49.) This shutdown was a result


          3 Citations to the Policies herein are to the policy held by Dakota Girls, LLC (ECF No. 24-1).

 All of the Plaintiffs policies contain the same operative language other than the Virus Exclusion,
 which is discussed infra.


                                                    4
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 5 of 19 PAGEID #: 10856




 of two orders from the State of Ohio (the “Closure Orders”). First, on March 22,

 2020, Governor Mike DeWine ordered that “all day care programs must close by

 11:59 p.m. on Wednesday, March 25, 2020.” (Id.. ¶ 46.) On March 24, then-Director

 of the Ohio Department of Health, Amy Acton, MD, MPH, signed a Director’s Order

 to “Close Facilities Providing Child Care Services,” stating that facilities providing

 child care services were being closed “to avoid an imminent threat with a high

 probability of widespread exposure to COVID-19 with a significant risk of

 substantial harm to a large number of people in the general population.” (Id., ¶ 47.)

 Childcare providers were permitted to re-open in May of 2020, with reduced staff-

 to-child ratios and other restrictions. (Id., ¶ 51.)

       Each Plaintiff alleges that there had been individuals on their premises with

 symptoms consistent with COVID-19, including, but not limited to, fever or chills,

 cough, shortness of breath, fatigue, muscle or body aches, sore throat, congestion, or

 runny nose, or who potentially had contact with someone diagnosed with COVID-

 19. (Id., ¶ 29.) However, due to the unavailability of widespread testing, in

 combination with the fact that children under age 2 were not being tested, Plaintiffs

 represent that it was impossible or impractical to receive a positive COVID-19

 confirmation for those individuals. (Id., ¶ 29.)

       Because of the closures and the nature and extent of the COVID-19 disease,

 Plaintiffs’ facilities were rendered uninhabitable and unusable for periods of time

 in 2020. (Id., ¶ 54.)

       C.     Procedural Background

       The original Complaint was filed in this matter by Dakota Girls, LLC dba
                                             5
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 6 of 19 PAGEID #: 10857




 The Goddard School of Grove City and Elliott Care, LLC dba The Goddard School of

 Worthington on April 22, 2020. (ECF No. 1.) A First Amended Complaint was filed

 to add 13 more plaintiffs, each a preschool with substantively similar allegations.

 (ECF No. 8). The currently operative pleading is the SAC, which joined two more

 plaintiffs and certain additional allegations. (ECF No. 20.) The SAC seeks a

 declaratory judgment and asserts claims for bad faith and breach of contract. (See

 generally, SAC.) PIIC’s Motion to Dismiss and Motion to Sever were filed in

 response to the SAC.

 II.    SUBJECT MATTER JURISDICTION

        Plaintiffs assert that this Court has jurisdiction over their claims under 28

 U.S.C. § 1332. (SAC, ¶ 3.) Because the SAC did not include sufficient information to

 determine whether complete diversity existed among the parties, the Court ordered

 Plaintiffs to file a notice supplementing its jurisdictional allegations. (ECF No. 48.)

 In response, Plaintiffs provided sufficient information for the Court to establish that

 complete diversity of citizenship in fact exists among the parties. (ECF No. 66.) This

 Court has jurisdiction over the claims.

 III.   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF

        The APCIA and the NAMIC moved for leave to file Amicus Curiae brief on

 February 5, 2021— more than six months after PIIC filed its Motion to Dismiss and

 more than five months after PIIC filed its Reply. (ECF No. 67.) As this Court

 recently stated, one of the factors relevant to the determination of amicus status is

 whether the proffered information is timely. (See ECF No. 49, 2 (citing U.S. v. City

 of Columbus, No. 2:99-CV-1097, 2000 WL 1745293, at *1 (S.D. Ohio Nov. 20, 2000)

                                            6
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 7 of 19 PAGEID #: 10858




 (Holschuh, J.).) Yet, APCIA and NAMIC moved to file an amicus brief long after

 the Motion to Dismiss was filed and after the Court ordered that “[n]o further

 briefing will be allowed.” (Id., 3.) If the issues raised in PIIC’s Motion to Dismiss

 were of such great importance to the proposed amici, they should have sought leave

 to file their brief simultaneous with (or at least close in time to) the briefing that

 mattered to them. For example, and in contrast to their conduct, amicus United

 Policyholders sought leave to file its brief promptly after PIIC’s Motion to Dismiss

 was filed. Additional briefing at the eleventh hour will unduly delay the Court’s

 ruling on PIIC’s Motion to Dismiss and Motion to Sever. The Motion for Leave to

 File Amicus Curiae Brief is DENIED.

 IV.   MOTION TO DISMISS

       PIIC now moves to dismiss Plaintiffs’ breach of contract and bad faith claims,

 as set out in the SAC. However, the SAC does not plausibly allege any “direct

 physical loss or damage” caused by COVID-19, as is required to trigger application

 of the Building Personal Property Coverage, Business Income Coverage, or Civil

 Authority Coverage. Nor does it plausibly allege that the Communicable Disease

 Coverage properly applies. Because the breach of contract claim fails, so too must

 the bad faith claim.

       A.     Standard of Review

       Federal Rule of Civil Procedure 12 authorizes dismissal of a lawsuit for

 “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

 To meet this standard, the complaint must allege sufficient facts to state a claim

 that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                             7
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 8 of 19 PAGEID #: 10859




 “A claim has facial plausibility when the plaintiff pleads factual content that allows

 the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In considering a

 Rule 12(b)(6) motion, the Court construes the complaint in the light most favorable

 to the non-moving party, accepting as true all of plaintiff’s factual allegations.

 Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).

       Nonetheless, the Court must read Rule 12 in conjunction with Federal Rule

 of Civil Procedure 8(a), which requires a short and plain statement of the claim

 showing that the plaintiff is entitled to relief. Ogle v. BAC Home Loans Servicing

 LP, 924 F. Supp. 2d 902, 907 (S.D. Ohio 2013) (Smith, J.). Thus, the pleading’s

 factual allegations, assumed to be true, must do more than create mere speculation

 or suspicion of a legally cognizable claim; they must show entitlement to relief.

 League of United Latin Am. Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007).

 See also Fed. R. Civ. P. 8(a)(2). Further, “the tenet that a court must accept a

 complaint’s allegations as true is inapplicable to threadbare recitals of a cause of

 action’s elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 678.

 As such, while a plaintiff is not required to set forth detailed factual allegations at

 the pleading stage, the complaint must contain a basis upon which relief can be

 granted; a recitation of facts intimating the “mere possibility of misconduct” will not

 suffice. Id. at 679.

       B.     Declaratory Judgment and Breach of Contract Claims

       The Court begins with a review of the rules of insurance policy



                                             8
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 9 of 19 PAGEID #: 10860




 interpretation. Under Ohio law, 4 insurance contracts are construed like any other

 written contract. Scott v. Allstate Indem. Co., 417 F. Supp. 2d 929, 932 (N.D. Ohio

 2006). “The court’s role in interpreting a contract is to give effect to the intent of the

 parties.” Fujitec Am., Inc. v. AXIS Surplus Ins. Co., 458 F. Supp. 3d 736, 743 (S.D.

 Ohio 2020) (Litkovitz, M.J.) (quotation omitted). To give such effect, “[c]ontract

 terms are generally to be given their ordinary meaning when the terms are clear on

 their face,” and courts must “apply the plain language of the contract when the

 intent of the parties is evident from the clear and unambiguous language in a

 provision.” CoMa Ins. Agency v. Safeco Ins. Co., 526 F. App’x 465, 468 (6th Cir.

 2013) (citations omitted). See also Foster Wheeler Enviresponse, Inc. v. Franklin

 Cnty. Convention Facilities Auth., 678 N.E.2d 519, 526 (Ohio 1997). “An insurance

 contract will only require interpretation if the applicable language is ambiguous—

 that is, open to more than one interpretation.” Scott, 417 F.Supp.2d at 932. When

 an insurance contract contains ambiguous language, such language must be

 “construed strictly against the insurer and liberally in favor of the insured.” Id.

 However, “liberal construction cannot be used to create an ambiguity where one

 does not exist.” Id. “If the terms of a policy are clear and unambiguous, a court must

 enforce the contract as written, giving words used in the contract their plain and

 ordinary meaning.” Id. at 933. It follows then, that “where an exclusionary clause in

 an insurance contract is unambiguous, Ohio law requires that the plain language of


        4  “When an insurance contract predicated upon diversity jurisdiction is before [the] Court,
 the substantive law of the forum state, the state in which the lawsuit was filed, must be applied.”
 Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Paterson, 417 F. Supp. 3d 888, 893 (N.D. Ohio 2019)
 (citation omitted).

                                                   9
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 10 of 19 PAGEID #: 10861




 the clause be given effect.” Id.

        The Court will analyze the Building Personal Property and Business Income

 Coverages, the Civil Authority Coverage, and the Communicable Disease Coverage

 in accordance with these principles, and in turn.

                1.      Building Personal Property and Business Income
                        Coverages

        PIIC first argues that Plaintiffs failed to plead sufficient facts to bring their

 claims under the Policies’ Building Personal Property and Business Income

 Coverages. (Mot. to Dismiss, 10–12.) Specifically, PIIC argues that those Coverages

 require a “direct physical loss of or damage to” covered property, yet Plaintiffs fail to

 plead facts describing any physical change, alteration, or damage to any covered

 property. Plaintiffs do not dispute that the Policies require “direct physical loss or

 damage” to property. Rather, Plaintiffs argue that PIIC’s definition of that term is

 unduly restrictive because, under the Policies, “direct physical loss” can reasonably

 be interpreted to include the loss of use of the property. (Resp. in Opp’n, 13–14.) It is

 Plaintiffs’ position that they have plausibly alleged a claim when this broader

 definition is employed.

        Plaintiffs are not the first litigants to adopt this argument. Our sister Court

 in the Northern District 5 has considered the precise question here at issue—


        5In Neuro-Communication Services, Inc. v. The Cincinnati Ins. Co., the Court certified two
 questions to the Ohio Supreme Court:

        Does the general presence in the community, or on surfaces at a premises, of the novel
        coronavirus known as SARS-CoV-2, constitute direct physical loss or damage to
        property; or does the presence on a premises of a person infected with COVID-19
        constitute direct physical loss or damage to property at that premises?


                                                 10
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 11 of 19 PAGEID #: 10862




 whether loss of use resulting from COVID-19 business shutdowns constitutes

 “direct physical loss of or damage” to property—on several recent occasions. See,

 e.g., Santo’s Italian Café LLC v. Acuity Ins. Co., __ F. Supp. 3d __, 2020 WL 7490095

 (N.D. Ohio Dec. 21, 2020) (Barker, J.); Family Tacos, LLC v. Auto Owners Ins. Co.,

 __ F. Supp. 3d __, 2021 WL 615307 (N.D. Ohio Feb. 17, 2021) (Calabrese, J.). See

 also Brunswick Panini’s, LLC v. Zurich Am. Ins. Co., No. 1:20-CV-1895, 2021 WL

 663675 (N.D. Ohio Feb. 19, 2021) (Boyko, J.). But see Henderson Rd. Rest. Sys., Inc.

 v. Zurich Am. Ins. Co., No. 1:20-CV-1239, 2021 WL 168422 (N.D. Ohio Jan. 19,

 2021) (Polster, J.) (concluding that the phrase “direct physical loss of or damage to

 property” is ambiguous). This Court finds the analysis by Judges Barker and

 Calabrese persuasive here.

        It is true, the Policies do not define “direct physical loss or damage.”

 However, the fact that the Policies do not define the terms does not make them

 ambiguous. Penton Media, Inc. v. Affiliated FM Ins. Co., No. 1:03-CV-2111, 2005

 WL 8171363, at *6 (N.D. Ohio Sept. 30, 2005) (citing Chicago Title Ins. Co. v.

 Huntington Nat’l Bank, 719 N.E.2d 955, 959 (Ohio 1999)). Rather, the Court will

 give common words “their ordinary meaning unless manifest absurdity results, or

 unless some other meaning is clearly evidenced from the face or overall contents of



 No. 4:20-CV-1275, 2021 WL 274318, at *1 (N.D. Ohio Jan. 19, 2021). Plaintiffs submitted argument
 to the Ohio Supreme Court opposing acceptance of the certified questions, in part because “[w]ell-
 established Ohio precedent already directs the U.S. District Court how to interpret the particular
 commercial liability insurance policy at issue . . . .” Prelim. Mem. of Amici Curiae Interested
 Businesses Throughout Ohio Opposing Acceptance of Certified Questions filed Feb 18, 2021, in
 Neuro-Communications Services, Inc. v. The Cincinnati Ins. Co., Ohio Supreme Court Case No. 2021-
 0130. This Court agrees with Plaintiffs: the law in this area is well-established. Accordingly, this
 Court need not delay its decision.

                                                 11
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 12 of 19 PAGEID #: 10863




 the instruments.” Foster Wheeler Enviresponse, 678 N.E.2d at 526 (quotation

 omitted). Looking at the ordinary meaning of the operative words, in view of the

 context, “physical” means “having material existence: perceptible especially through

 the senses and subject to the laws of nature.” Merriam-Webster Online Dictionary,

 https://www.merriam-webster.com/dictionary/physical (last visited March 5, 2021).

 In turn, “loss” means “destruction, ruin” or “the act of losing possession:

 deprivation.” Id., https://www.merriam-webster.com/dictionary/loss (last visited

 March 5, 2021). And, finally, “damage” means “loss or harm resulting from injury to

 person, property, or reputation.” Id., https://www.merriam-

 webster.com/dictionary/damage (last visited March 5, 2021). As Judge Calabrese

 reasoned in Family Tacos:

       [t]aking these words together according to their ordinary meanings,
       “physical loss of” property means material, perceptible destruction or
       deprivation of possession. “Physical damage to” property means
       material, perceptible harm. In other words, the phrase intends a
       tangible loss of or harm to the insured property, in whole or in part. As
       the trigger for coverage, this policy language excludes financial or
       monetary losses resulting from the novel coronavirus, SARS-CoV-2,
       which occasioned this dispute for the simple reason that the virus did
       not work any perceptible harm to the properties at issue, even if
       (construing the allegations in Plaintiff’s favor) the virus may be found
       on surfaces there.

 2021 WL 615307, at *5. Accordingly, the Policies require more than a simple “loss of

 use” of the property. For coverage under the Policies, there must be a material or

 perceptible destruction, harm, or ruin to covered property.

       Plaintiffs’ proposed interpretation of the language at issue is simply not

 supported by the ordinary meaning of that language, or Ohio courts’ past



                                           12
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 13 of 19 PAGEID #: 10864




 interpretation of it. See Santo’s Italian Café, 2020 WL 7490095 at *8 (citing

 Mastellone v. Lightning Rod Mut. Ins. Co., 884 N.E.2d 1130, 1143 (Ohio Ct. App.

 2008)); Family Tacos, 2021 WL 615307 at *6–8 (discussing Ohio case law

 interpreting “physical loss of or damage to” property). Namely,

       [t]he requirement that the loss be ‘physical,’ given the ordinary
       definition of that term, is widely held to exclude alleged losses that are
       intangible or incorporeal, and, thereby, to preclude any claim against
       the property insurer when the insured merely suffers a detrimental
       economic impact unaccompanied by a distinct, demonstrable, physical
       alteration of the property.

 Mastellone, 884 N.E.2d at 1143 (quoting 10A COUCH ON INSURANCE (3d Ed. 1998),

 § 148:46).

       Reading the term “physical loss” to mean material or perceptible destruction,

 harm, or ruin is also consistent with other provisions of the Policies. See Russcher v.

 Outdoor Underwriters, Inc., 821 F. App’x 509, 514 (6th Cir. 2020) (“Courts review

 insurance policy terms in the context of the whole policy so as to read the terms in

 harmony.”). For example, when there is coverage for Business Income and Extra

 Expense, the Policies contemplate that such coverage will occur only during the

 Period of Restoration. See, e.g., ECF No. 24-1, PAGEID # 5493 (“We will pay for the

 actual loss of Business Income you sustain due to the necessary ‘suspension’ of your

 ‘operations’ during the ‘period of restoration’.”). The Period of Restoration is defined

 as the period of time that begins after direct physical loss or damage and ends “on

 the earlier of (1) The date when the property at the described premises should be

 repaired, rebuilt or replaced . . . ; or (2) The date when business is resumed at a new

 permanent location.” (Id, , PAGEID # 5501.) To interpret the Policies as requiring

                                            13
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 14 of 19 PAGEID #: 10865




 anything other than that the covered premises be destroyed, ruined, or otherwise

 materially or perceptibly altered would make the Period of Restoration definition

 nonsensical.

       In the SAC, Plaintiffs generically allege that they have experienced “direct

 physical loss of or damage to Plaintiffs’ Covered Properties and business

 operations.” (SAC, ¶¶ 54, 56.) However, these allegations are conclusory statements

 mimicking the requirements of the Policies. Plaintiffs have not alleged any facts

 that, if proven to be true, would establish that their property was destroyed, ruined,

 or otherwise materially or perceptibly altered. Rather, the allegations make clear

 that, at all times, Plaintiffs remained in possession of the insured premises and

 those premises remained in their ordinary condition; it was only that the ways in

 which they could operate on those premises was limited. Accordingly, Plaintiffs

 have failed to allege facts sufficient to bring them under the Policies’ Building

 Personal Property Coverage or Business Income Coverage.

                2.   Civil Authority Coverage

       Plaintiffs also allege that the Policies require coverage of their losses under

 the Civil Authority Coverage, which is separate from and in addition to the other

 coverages under the Policies. The Civil Authority Coverage provides coverage when

 a civil authority prohibits access to the insured’s premises due to “direct physical

 loss of or damage to” property other than the insured’s premises. PIIC argues that

 Plaintiffs failed to plausibly allege that the Closure Orders were directly in

 response to any physical loss or damage to another property, which is a necessary

 condition for such coverage.
                                           14
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 15 of 19 PAGEID #: 10866




       Because the Civil Authority Coverage also depends on the meaning of the

 “direct physical loss of or damage to” property, the above analysis applies here as

 well. Under the plain and ordinary meaning of the Policies’ language, “direct

 physical loss or damage” is not implicated by COVID-19 conditions that occurred

 without material or perceptible destruction or alteration of property. Plaintiffs have

 not alleged that the Closure Orders were issued in response to any actual physical

 loss or damage to the property of others; they allege only that the Closure Orders

 were issued “in response to dangerous physical conditions.” (SAC, ¶ 34).

       The language of the Closure Orders does not rescue Plaintiffs’ claims. While

 Plaintiffs cite to the fact that a subsequent Ohio Department of Health Order

 recognized COVID-19’s “propensity to physically impact surfaces and personal

 property” (Resp. in Opp’n, 26), that undisputed propensity is not a substitute for

 factual allegations of direct physical loss of property. Not a one of the Closure

 Orders provides that it was issued “due to any direct loss of or damage to property.”

 Plaintiffs have therefore not alleged facts sufficient to invoke the Civil Authority

 Coverage of the Policy.

              3.     Communicable Disease Coverage

       Finally, PIIC argues that Plaintiffs failed to allege that there was an actual

 outbreak or illness at any of the insured premises as is necessary for coverage under

 the Policies’ Communicable Disease Coverage. Unlike the coverages previously

 discussed, PIIC’s Communicable Disease Coverage does not require direct physical

 loss or damage to property. Rather, by its terms, this coverage protects against



                                           15
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 16 of 19 PAGEID #: 10867




 losses of business income resulting from the outbreak of a communicable disease.

 Specifically, it covers losses caused

       as a result of having your entire “operations” temporarily shut down
       or suspended. The shutdown or “suspension” must be ordered by a
       local, state or federal Board of Health having jurisdiction over your
       “operations.” Such shutdown must be due directly to an outbreak of
       a “communicable disease” or a “waterborne pathogen” that causes an
       actual illness at the insured premises . . . . An actual business
       shutdown must occur.

 (Doc. 24-21, PAGEID # 10009.)

       PIIC does not dispute that COVID-19 is a “communicable disease” or that

 there was an order from a local or state Board of Health with jurisdiction over the

 Plaintiffs that shut down or suspended their operations. The dispute is whether the

 Policies require that the shutdown must be due to an “outbreak of a ‘communicable

 disease’ . . . that causes an actual illness at the insured premises.” PIIC argues that

 they do.

       Plaintiffs argue that, applying the last antecedent rule, the Policies provide

 coverage if the shutdown was due to either “an outbreak of a communicable

 disease” or “a waterborne pathogen that causes actual illness at the insured

 premises.” (Resp. in Opp’n, 29–30.) In other words, they argue that the language

 “that causes actual illness at the insured premises” describes “waterborne

 pathogen” and not “communicable disease.”

       The Ohio Supreme Court has held that the last antecedent rule cannot be

 used to contravene the intent of an insurance policy “if there is contrary evidence

 that demonstrates that a qualifying phrase was intended to apply to more than the



                                           16
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 17 of 19 PAGEID #: 10868




 term immediately preceding it[.]” Wohl v. Swinney, 888 N.E.2d 1062, 1065 (Ohio

 2008). Accordingly, the Court must examine the contract as a whole to determine

 whether any contrary intent appears. Id. (citing Westfield Ins. Co. v. Galatis, 797

 N.E.2d 1256, 1261 (Ohio 2003) (“When confronted with an issue of contractual

 interpretation, the role of a court is to give effect to the intent of the parties to the

 agreement. We examine the insurance contract as a whole and presume that the

 intent of the parties is reflected in the language used in the policy.”)).

        When read as a whole, it becomes clear that the Communicable Disease

 Coverage endorsement covers those losses arising from a communicable disease

 outbreak at the insured premises – not for an outbreak occurring elsewhere. The

 endorsement specifies covered expenses including those for cleaning equipment and

 disinfecting the insured premises (see ECF 24-21, PAGEID # 10009), work that

 would not be necessary unless there were an outbreak at the insured premises. The

 endorsement also contemplates coverage for “extra expenses” incurred to minimize

 the suspension of business if operations cannot continue (see id., PAGEID # 10010),

 also steps that also would be irrelevant if the suspension of business was due to an

 outbreak of illness in the general population. Similarly, benefits are payable under

 the Communicable Disease Coverage for expenses incurred during a Period of

 Restoration. The Period of Restoration begins when the insured’s operations are

 closed and its “premises are evacuated due to illness caused by an outbreak of a

 ‘communicable disease . . .” (Id., PAGEID # 10011.) There would be no Period of

 Restoration, as that term is defined in the endorsement, unless there was an actual



                                             17
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 18 of 19 PAGEID #: 10869




 illness at the insured premises. These provisions contemplate an outbreak of

 communicable disease on the insured’s premises, not an outbreak affecting the

 public at large.

       Accordingly, if interpreted as Plaintiffs propose, the last antecedent rule

 would render other provisions of the Communicable Disease Coverage meaningless.

 The rule therefore does not apply. The Policies can only be read to require that any

 shutdown must be due to an outbreak of a communicable disease causing an actual

 illness at the insured premises.

       Nowhere in the SAC do Plaintiffs allege that COVID-19 was actually present

 in or on its premises, or that anyone on premises was actually infected with COVID-

 19. Instead, Plaintiffs allege that individuals on their premises exhibited symptoms

 “consistent with COVID-19” but that such individuals were not tested for the

 disease. (SAC, ¶¶ 29, 30.) Even construing these allegations in the light most

 favorable to Plaintiffs, they fall short of a plausible allegation that there was “an

 actual [COVID-19] illness at the insured premises.” There are no factual allegations

 that raise a right to relief above the speculative level. Accordingly, Plaintiffs have

 failed to allege facts sufficient to bring them under the Policies’ Communicable

 Disease Coverage.

              4.     Virus Exclusion

       According to PIIC, seven of the Plaintiffs’ Policies were subject to a Virus

 Exclusion. (Mot. to Dismiss, p. 7.) However, because the SAC fails to plausibly

 allege that benefits are otherwise payable under the Policies, there is no need for

 the Court to analyze whether an exclusion applies.
                                            18
Case: 2:20-cv-02035-SDM-KAJ Doc #: 71 Filed: 03/08/21 Page: 19 of 19 PAGEID #: 10870




       C.     Bad Faith Claim

       PIIC also moves to dismiss Plaintiffs’ bad faith claim. “To successfully assert

 a bad-faith claim, the insured must show that the insurer failed to exercise good

 faith in processing a claim by refusing to pay or to defend the claim, when not based

 upon circumstances that furnish reasonable justification therefor.” Wright State

 Physicians, Inc. v. Doctors Co., 78 N.E.3d 284, 290 (Ohio Ct. App. 2016) (internal

 quotations and citations omitted). Because Plaintiffs have failed to state a claim for

 breach of contract, their bad faith claim necessarily fails as well. See Gehrisch v.

 Chubb Grp. of Ins. Cos., 645 F. App’x. 488, 494 (6th Cir. 2016) (noting that, if an

 insured’s breach of contract claim fails, so does his bad faith claim).

 V.    CONCLUSION

       While there is no doubt that COVID-19 and the Closure Orders have had a

 devastating impact on many businesses, Plaintiffs cannot plausibly allege that this

 impact is covered under the Policies as written.

       For the reasons set forth above, APCIA and NAMIC’s Motion for Leave to

 File Amicus Curiae Brief (ECF No. 67) is DENIED. PIIC’s Motion to Dismiss the

 SAC is GRANTED. PIIC’s Motion to Sever is DENIED AS MOOT.

       IT IS SO ORDERED.

                                          /s/ Sarah D. Morrison
                                          SARAH D. MORRISON
                                          UNITED STATES DISTRICT JUDGE




                                            19
